Case 3:17-cv-00986-BAS-AGS Document 196 Filed 11/20/20 PageID.9563 Page 1 of 5



  1   GREENSPOON MARDER LLP
  2   Richard W. Epstein, Esq. (Admitted Pro Hac Vice)
      richard.epstein@gmlaw.com
  3   Jeffrey A. Backman, Esq. (Admitted Pro Hac Vice)
  4   jeffrey.backman@gmlaw.com
      200 E. Broward Boulevard, Suite 1800
  5   Fort Lauderdale, FL 33301
  6   Tel: 954.527.2427
      Fax: 954.333.4027
  7
      Attorneys for Defendant Royal Seas Cruises, Inc.
  8   [additional Defendant’s counsel on signatory line]
  9
                             UNITED STATES DISTRICT COURT
 10                        SOUTHERN DISTRICT OF CALIFORNIA
 11
      John McCurley, Individually and                   Case No.: 3:17-cv-01988-AJB-AGS
 12
      and on Behalf of All Others Similarly             consolidated with
 13   Situated,
                                                        Case No.: 3:17-cv-00986-BAS-AGS
 14                   Plaintiff,
 15          v.
                                                        DEFENDANT ROYAL SEAS CRUISES,
 16   Royal Seas Cruises, Inc.,                         INC.’S NOTICE OF MOTION AND
                                                        MOTION    TO   DISMISS  AND
 17                    Defendant.                       VACATE ORDERS GRANTING
                                                        CLASS    CERTIFICATION  FOR
 18   -----------------------------------------------   LACK OF SUBJECT MATTER
                                                        JURISDICTION
 19   Dan DeForest, Individually and
                                                        [filed concurrently with Memorandum of
 20   and on Behalf of All Others Similarly             Points and Authorities in Support of
      Situated,                                         Motion to Dismiss and Vacate Orders
 21                                                     Granting Class Certification for Lack of
                      Plaintiff,                        Subject Matter Jurisdiction]
 22
             v.                                         Hearing
 23
      Royal Seas Cruises, Inc.,                          Date: January 19, 2021
 24                                                      Judge: Hon. Cynthia A. Bashant
                       Defendant.                        Ctrm: 4B
 25
 26
 27                                                     NO ORAL ARGUMENT
                                                        UNLESS REQUESTED BY COURT
 28

               NOTICE OF MOTION AND MOTION FOR PROTECTIVE ORDER
Case 3:17-cv-00986-BAS-AGS Document 196 Filed 11/20/20 PageID.9564 Page 2 of 5



  1   TO THE COURT, ALL PARTIES AND THEIR COUNSEL OF
  2   RECORD:
  3           NOTICE IS HEREBY GIVEN THAT on a date and time of
  4   convenience for The Honorable Court, before The Honorable Cynthia A.
  5   Bashant of the United States District Court, Southern District of California,
  6   located at Courtroom 4B, Suite 4145, 221 West Broadway, San Diego, CA
  7   92101, Defendant Royal Seas Cruises, Inc. (“Royal”) hereby moves this
  8   Court to dismiss this action and vacate the Court’s Orders granting Class
  9   Certification (DEs 87 and 191) because the Supreme Court of the United
 10   States ruled on July 6, 2020, that the “government-debt” exception to Section
 11   227(b)(1)(A) of the Telephone Consumer Protection Act, 47 U.S.C. §227 et
 12   seq (“TCPA”) is unconstitutional as a violation of the Free Speech Clause of
 13   the First Amendment to the United States Constitution. See Barr v. Am.
 14   Ass’n    of    Political   Consultants,    Inc.,   140   S.    Ct.   2335   (2020)
 15   (“AAPC”)William P. Barr et al. v. American Association of Political
 16   Consultants, Inc. et al. ( “AAPC”). While AAPC preserved the statute by
 17   severing      the   “government-debt      exception,”    the   severance    of   an
 18   unconstitutional term applies prospectively only. As such, for nearly five
 19   years – and the entirety of the class period in this case – Sections
 20   227(b)(1)(A)(iii) and (b)(1)(B) were unconstitutional and void, meaning the
 21   Court has no jurisdiction to enforce those provisions against Royal Seas for
 22   calls placed during that period. Accordingly, this action must be dismissed
 23   and the Court’s class certification orders must be vacated for lack of subject
 24   matter jurisdiction.
 25           The Motion is based upon this Notice, the accompanying
 26   Memorandum of Points and Authorities, and such other and further matters
 27   that may be presented at a hearing if requested by the Court. For the reasons
 28
      set forth in the accompanying Memorandum, Royal respectfully requests that


      42377795
Case 3:17-cv-00986-BAS-AGS Document 196 Filed 11/20/20 PageID.9565 Page 3 of 5



  1   this Court enter an Order dismissing this case and vacating the court’s orders
  2   granting class certification.
  3
            This Motion is made following a telephone conference of counsel that
  4
      took place on November 5, 2020, at which Plaintiffs’ counsel indicated they
  5
      opposed the relief sought by this Motion.
  6
  7         DATED: November 20, 2020.
  8
  9                                   Respectfully Submitted,
 10
                                      GREENSPOON MARDER LLP
 11
 12                                   JEFFREY A. BACKMAN (Fla. Bar No.
                                      662501)
 13                                   Jeffrey.Backman@gmlaw.com
 14                                   RICHARD W. EPSTEIN (Fla Bar No.
                                      229091)
 15                                   Richard.Epstein@gmlaw.com
 16                                   200 E. Broward Blvd, Suite 1800
                                      Fort Lauderdale, Florida 33301
 17                                   Tel: 954.527.2427
 18                                   Fax: 954.333.4027
                                      Admitted Pro Hac Vice
 19
 20                                   /s/ Brian R. Cummings
                                      BRIAN R. CUMMINGS (Fla. Bar No.
 21                                   25854)
 22                                   Brian.Cummings@gmlaw.com
                                      401 E. Jackson St., Suite 1825
 23                                   Tampa, Florida 33602
 24                                   Tel: 813.769.7020
                                      Fax: 813.426.8582
 25                                   Admitted Pro Hac Vice
 26
                                      BLAKE L. OSBORN, ESQ. (CA SBN
 27                                   271849)
 28                                   Blake.Osborn@gmlaw.com


      42377795
Case 3:17-cv-00986-BAS-AGS Document 196 Filed 11/20/20 PageID.9566 Page 4 of 5



  1                                  1875 Century Park East, Suite 1900
  2                                  Los Angeles, CA 90067
                                     Telephone: 323.880.4522
  3                                  Facsimile: 954.771.9264
  4                                  Attorneys for Defendant Royal Seas Cruises,
                                     Inc.
  5
  6                         CERTIFICATE OF SERVICE
  7         I HEREBY CERTIFY that a true and correct copy of the foregoing
  8
      was has been served electronically filed with the Clerk of Court by using
  9
 10   CM/ECF service which will provide copies to all counsel of record set forth
 11   on the Service List below who are registered to receive CM/ECF notification
 12
      as reflected on the Service List on this 20th day of November, 2020.
 13
 14                                         By: /s/ Brian R. Cummings
                                               Brian R. Cummings, Esq.
 15
 16                                 SERVICE LIST
 17      Joshua B. Swigart, Esq.
 18      josh@westcoastlitigation.com
         Kevin Lemieux, Esq.
 19      kevin@westcoastlitigation.com
 20      HYDE & SWIGART
         2221 Camino Del Rio South, Suite 101
 21      San Diego, CA 92108
 22      Telephone: (619) 233-7770
         Facsimile: (619) 297-1022
 23
 24      Abbas Kazerounian, Esq.
         ak@kazlg.com
 25      Matthew M. Loker, Esq.
 26      ml@kazlg.com
         KAZEROUNI LAW GROUP, APC
 27      245 Fischer Avenue
 28      Costa Mesa, CA 92626


      42377795
Case 3:17-cv-00986-BAS-AGS Document 196 Filed 11/20/20 PageID.9567 Page 5 of 5



  1      Telephone: (800) 400-6808
  2      Facsimile: (800) 520-5523

  3      Attorneys for Plaintiff John McCurley
  4
          Todd M. Friedman, Esq.
  5
          Adrian R. Bacon, Esq.
  6       Meghan E. George, Esq.
  7       LAW OFFICES OF TODD M. FRIEDMAN, P.C.
          21550 Oxnard St., Suite 780
  8       Woodland Hills, CA 91367
  9       (877) 206-4741
          tfriedman@toddflaw.com
 10       abacon@toddflaw.com
 11       mgeorge@toddflaw.com

 12       Attorneys for Plaintiff Dan DeForest
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


      42377795
